     DANIEL RODRIGUEZ, ESQ., SBN 096625
 1   JOEL T. ANDREESEN, ESQ., SBN 152254
     JOSEPH WHITTINGTON, ESQ., SBN 295516
 2   RODRIGUEZ & ASSOCIATES,
     A PROFESSIONAL LAW CORPORATION
 3   2020 EYE STREET
     BAKERSFIELD, CA 93301
 4   PHONE (661) 323-1400 FAX (661) 323-0132
 5   Attorneys for Plaintiff
     JOHN DOVICHI
 6

 7

 8

 9                              UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11
     JOHN DOVICHI,                      ) Case No: 1:19-CV-00725-LJO-JLT
12                                      )
                                        )
13                Plaintiff,            ) ORDER GRANTING STIPULATION
                                        ) FOR FILING OF SECOND
14                                      ) AMENDED COMPLAINT
     vs.                                ) (Doc 22)
15                                      )
                                        )
16   ROBERT VENABLE; and DOES 1 to 100, )
                  Defendants.           )
17                                      )
                                        )
18                                      )
                                        )
19                                      )_
                                        )
20                                      )
                                        )
21

22
           IT IS HEREBY STIPULATED by and between the parties hereto through their
23
     respective attorneys of record that Plaintiff may file a Second Amended Complaint, a
24
     copy of which is attached hereto.
25

26         IT IS ALSO STIPULATED that the Defendant Venable waives notice and service
27   of the Second Amended Complaint.
28




                                STIPULATION TO FILE SECOND AMENDED COMPLAINT
                                                       -1-
 1         IT IS FURTHER STIPULATED that Defendant Venable waives notice and
 2   service of the Second Amended Complaint and shall not be required to answer the
 3   amendment, and that all denials, responses, and affirmative defenses contained in the
 4   answer filed by Defendant to the First Amended Complaint shall be responsive to the
 5   Second Amended Complaint.
 6

 7
     Dated: November 14, 2019                            RODRIGUEZ & ASSOCIATES
 8

 9

10
                                                   By: _______/S/_______________
                                                         JOSEPH WHITTINGTON
11                                                       Attorney for Plaintiff
12
           Authorized on
13
     Dated: November 13, 2019                      CALIFORNIA DEPARTMENT OF
14
                                                   JUSTICE
15

16
                                                   By: _______/S/_______________
17
                                                         ERICK RHOAN
18                                                       Attorney for Defendant Venable
19

20

21

22

23

24

25

26

27

28




                             STIPULATION TO FILE SECOND AMENDED COMPLAINT
                                                    -2-
 1                                                   ORDER
 2        Based upon the stipulation of counsel, the Court ORDERS:
 3        1. The stipulation of the parties is GRANTED. The plaintiff may file his second amended
 4              complaint within three court days;
 5        2. Mr. Venable’s answer, which is on file (Doc. 13) is deemed responsive to the second
 6              amended complaint.
 7
     IT IS SO ORDERED.
 8

 9     Dated:     November 18, 2019                       /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                STIPULATION TO FILE SECOND AMENDED COMPLAINT
                                                       -3-
